DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 1 and 3-5 there is a ratio claimed of X/ AB, where X is an integer and AB represents a singular bounded area. According to the specification paragraph 0061, this ratio has units of measure of “tuft holes per mm2”.  The ratio values in each of claims 1 and 3-5 of X/ AB are unclear in that there are no given units of measure. It is important that the units of measure are clearly stated. For example, the meaning of the ratio is different if the area is measured in cm2 instead of mm2.  In Figure 7 of EP 0716821 A1 (see also English translation) to Weihrauch, X=25 and AB is 36 cm2, the ratio is 25/36 or 0.69. But this is not representative of what the Applicant is attempting to claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-5, 7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Page, US 5,345,645 in view of Geiberger et al., US 2014/0310901.
	Page discloses the claimed invention including a handle (30), a head having a first surface (32, first surface is upper surface), a plurality of tuft holes formed into the first surface of the head (from which sleeve members 40 and 42 surround bristles 36 and 38 forming bristle envelopes 44 and 46), each of the tuft holes having a diameter (unknown diameter, diameter of tuft hole best shown in Figure 3 showing tufts extending from the hole), the tuft holes are B of the first surface (bounded area is the envelope formed around 40 and 42 and the space in between) and includes X number of tuft holes (two, see Figure 3), wherein X is an integer equal to 2 (Figure 3). Regarding claim 7, X is equal to 2 (Figure 3) and wherein the singular bounded area is defined by a semi-circumference of a first one of the two tuft holes, a semi-circumference of a second one of the two tuft holes, and first and second lines that are parallel and tangent to each of the first and second tuft holes of the two tuft holes (see modified version of Figure 3 below, the bounded area is the region between the dotted lines). Regarding claim 11, the diameter of each of the tuft holes is substantially equal to a diameter of a bristle tuft that is positioned within the tuft hole (the bristles all extend vertically from the hole, see Figures 2-5). 
	Page does not disclose a specific diameter of the tuft hole (DTH) or a value of a bounded area (AB). However, Page does provide a value for the displacement distance between its tufts that is 1.0 mm or less so that the tufts can be inserted between teeth (Column 5 Lines 11-19). The thickness of the sleeve members (40, 42) are approximately 0.1 mm thick (Column 5 Lines 52-57). 
[AltContent: textbox (bounded area AB (within dashed lines),
does not include the outermost end walls of 40, 42)]
[AltContent: arrow][AltContent: ]
    PNG
    media_image1.png
    186
    371
    media_image1.png
    Greyscale


	Like Page, the bristle tufts of Geiberger et al. are designed to clean between teeth and the bristle tufts have a diameter less than or equal to 1.1 mm (paragraph 0016, tufts have a cross-section dimension of 0.5-1.1mm). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tuft hole diameter DTH of Page to be less than or equal to 1.1mm, as taught by Geiberger et al., so that the tuft is suitable to fit in the region between teeth. When DTH of Page is modified to be less than or equal to 1.1 mm as taught by Geiberger et al., then a singular bounded area AB is calculated to be approximately 3mm2 (this calculation is roughly the bounded area of the two tufts being 1.1 mm in diameter taught by Geiberger et al. and includes the 0.1 mm thickness of the sleeve members of Page and the displacement distance between the tufts of 1.0 mm). Specific to claims 1 and 3-4, when X=2 tufts, X/ AB =0.66 tufts/mm2 and is greater than or equal to 0.54, 0.57, and 0.61. Regarding claims 2-4, a cumulative tuft hole area ACTH of Geiberger et al. where bristle tufts have a diameter of less than or equal to 1.1 mm would be an area of approximately 0.95 mm2 for one tuft, and for two tufts, the ACTH is approximately 1.9 mm2 , and therefore ACTH /AB = 0.63 and is greater than or equal to 0.51, 0.54, and 0.58.
	Regarding claim 5, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to slightly modify the dimensions of the bounded area (AB) or so that the tufts are positioned closer together of Page and Geiberger et al. so that the ratio of X/AB is greater than or equal to 0.76 and wherein ACTH/AB is greater than 
	Regarding claim 10, Page states that the displacement distance or distance DATH between tuft holes is as great as 1.0 mm, however the tuft holes could be so close to where the sleeves are touching, or a separation only by the thickness of the walls 0.2 mm. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have the DATH of Page and Geiberger et al. to be between 0.35 and 0.45 mm in order to optimize the distance between the tuft holes by routine experimentation. 
3.	Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Page, US 5,345,645 and Geiberger et al., US 2014/0310901 in view of De Ricco, US 9,084,471.
	Page and Geiberger et al. teach all elements previously discussed above, however in Page there are only 2 tuft holes to clean narrow areas between the teeth.
	Like Page, De Ricco teaches an oral care brush with a goal of cleaning narrow areas between the teeth and braces brackets (Column 2 Lines 10-21, Figures 9-10). De Ricco teaches an embodiment where there is a number of tuft holes equal to or greater than four (Figure 6) and wherein a singular bounded area AB is defined by a portion of a circumference of a first one of the tuft holes positioned in a first corner of the singular bounded area AB, a portion of a circumference of a second one of the tuft holes positioned in a second corner of the singular bounded area AB, a portion of a circumference of a third one of the tuft holes positioned in a third corner of the singular bounded area AB, a portion of a circumference of a fourth one of the tuft holes positioned in a fourth corner of the singular bounded area AB, first and second lines that are parallel to one another, the first line being tangent to the first and second tuft 
[AltContent: arrow][AltContent: roundedrect]
    PNG
    media_image2.png
    186
    224
    media_image2.png
    Greyscale

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of tuft holes (X) of the oral care implement of Page and Geiberger et al. to be equal to or greater than 4, as taught by Di Ricco, to provide an arrangement of tuft holes that effectively clean between teeth and braces brackets.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        
lcg